NOTE: This order is n01'1precedentia1.
United States Court of Appeals
for the FederaI Circuit
SOUTHERN NUCLEAR OPERATING COMPANY,
ALABAMA POWER COMPANY, AND
GEORGIA POWER COMPANY,
P1arln,tiffs-Appellees,
V.
UNITED STATES,
Defen,dant-Appellant.
2008-5020
Appea1 from the United States C0urt of Fede1'al
C1aims in 98-CV-614, Seni0r Judge James F. Mer0w.
SOUTHERN NUCLEAR OPERATING COMPANY,
ALABAMA POWER COMPANY, AND
GEORGIA POWER COMPANY,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defenclant-Appellee.

soU'rHERN NUCLEAR v. us 2
2008-5028
Appeal from the United States Court of Federal
Claims in 98-CV-614, Senior Judge J ames F. Merow.
ON MOTION
ORDER
Southern Nuclear Operating Company et al. move
without opposition to take judicial notice of a United
States Court of Federal Claims order in a related case and
an excerpt of the United States’ brief in another related
case. Southern Nuclear Operating Company et al. also
move without opposition to voluntarily dismiss their
cross-appeal, 2008-5028.
Upon consideration thereof,
IT ls OR:oERED THAT:
(1) The motion to take judicial notice is granted
(2) The motion to dismiss 2008-5028 is granted
(3) Each side shall bear its own costs related to 2008-
5028.
(4) The revised official caption in 2008-5020 is re-
flected above.
(5) The appellees' brief is due within 30 days of the
date of filing of this order.

3 soo'r1iERN NUCLEAR v. us
FOR THE CoURT
SEP 1 6 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk n . . 1 -' iii 13
'°"
cc: M. Stanford Blanton, Esq. ` ` "" C'RC'~"T
Harold D. Lester, Jr., Esq.   wm
s20
.lANHORBALY
CLERK
ISSUED AS A MANDATE (as to 2008-5028 only): '
SEP 1 5 2010